Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered May 18, 2005, convicting defendant, after a jury trial, of stalking in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There was ample evidence to support the “reasonable fear” element of third-degree stalking under Penal Law § 120.50 (3). Defendant, who had a history of making violent threats against his daughter and ex-wife, intentionally approached the women with an angry look and with one hand in his jacket pocket. Defendant’s ex-wife’s testimony clearly established her reasonable fear that this familiar gesture signified the presence of a firearm and a threat to her safety, and defendant’s contrary interpretation of the testimony is without merit. On six other occasions over the course of a nine-month period, defendant reappeared in the same vicinity, and it is a reasonable inference that defendant carefully timed his appearances to coincide with the victims’ pattern of commuting. We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.E, Andrias, Saxe and Williams, JJ.